5 N.Y.3d 728 (2005)
COUNTRY WIDE INSURANCE COMPANY, Appellant, et al., Plaintiffs,
v.
NATIONAL RAILROAD PASSENGER CORPORATION, Also Known as AMTRAK, Respondent.
Court of Appeals of the State of New York.
Submitted February 14, 2005.
Decided June 7, 2005.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.